DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The recitation in page 9 line 16 “step S103” is changed to “step 103”
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 09/30/2020 are accepted by the Examiner.
Specification
The disclosure filed on 09/30/2020 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-16 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, classifying a plurality of image patches included in an input image, to obtain candidate image patches preliminarily classified as including a target, and for each candidate image patch extracting a corresponding salience area, constructing a corresponding target feature vector based on the corresponding salience area, and classifying, using a second classification model, the corresponding target feature vector to determine whether the candidate image patch includes the target, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar (US 20150186797 A1) discloses data reduction in nearest neighbor classification.
Tate (US 20120045095 A1) discloses image processing apparatus, method thereof, program, and image capturing apparatus.
Shen (US 20160019440 A1) discloses feature interpolation
Shen (US 20160371538 A1) discloses accelerating object detection.
Elen (US 20210383262 A1) discloses system and method for evaluating a performance of explainability methods used with artificial neural networks.
Kuo (US 20210374453 A1) discloses segmenting objects by refining shape priors.
Gong (US 20200218888 A1) discloses target re-identification.
Jia (US 7813561 B2	) discloses automatic classification of objects within images.
Lio (US 8675974 B2) discloses image processing apparatus and image processing method.
Chan (US 20210374477 A1) discloses method for training image classification model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/Primary Examiner, Art Unit 2636